STATE OF LOUISIANA

                             COURT OF APPEAL

                                 FIRST CIRCUIT


                                  2021 CA 0744


                                 TRAVIS PICKETT


                                    VERSUS


           LAUREN ENGINEERS & CONSTRUCTION, INC.

                             DATE OF JUDGMENT.•        MAR 312022

 ON APPEAL FROM THE WORKERS COMPENSATION ADMINISTRATION,
                  HOUMA, DISTRICT 9, STATE OF LOUISIANA
                                 NUMBER 1702749



                  HONORABLE ELIZABETH LANIER, JUDGE




Rusty J. Savoie                           Counsel for Plaintiff A
                                                                - ppellant
Covington, Louisiana                      Travis Pickett


Elizabeth A. Liuzza                       Counsel for Defendant -Appellee
Metairie, Louisiana                       Lauren Engineers & Constructors


Jade C. McKeough
Metairie, Louisiana




              BEFORE: GUIDRY, HOLDRIDGE, AND CH-UTZ, JJ.



Disposition: APPEAL DISMISSED.
CHUTZ, J.


       Claimant -appellant, Travis Pickett, appealed the dismissal of his claim by
the Office of Workers' Compensation ( OWC), when it denied his motion to vacate


an earlier judgment rendered by the OWC in favor of his former employer,

defendant -appellee,    Lauren    Engineers &       Constructors ( Lauren),'      which     had


sustained a peremptory exception raising the objection of prescription and

dismissed his claims for workers' compensation benefits.


       While the matter was pending before this court, the parties filed a joint

motion to dismiss the appeal with prejudice, advising that the parties have reached

an amicable resolution of this matter, and the settlement was approved by the

OWC on March 7, 2022. Because the underlying dispute has been resolved, we

hereby grant the motion to dismiss the appeal in accordance with La. Uniform

Rules, Courts of Appeal, Rule 2- 16. 2( A)(3). See Louisiana Homebuilders Ass' n-


SIF v. Doctors Hosp. of Slidell, LLC, 2017- 1421 ( La. App. 1st Cir. 4/ 6/ 18),             248


So. 3d 572, 573; see also Baxter v. Scott, 03- 2013 ( La. 11/ 14/ 03), 860 So.2d 535

 per curiam) (   a court of appeal errs in rendering an opinion on the merits without

acting on a motion to dismiss filed while the matter is pending).

       APPEAL DISMISSED.




  Although Lauren is identified as " Engineers & Construction, Inc." in the original claim and at
various other times in the record, in accordance with its OWC pleadings filed into the record, we
refer to defendant as " Lauren Engineers & Constructors."



                                                2